Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is entered into as of
October 19, 2020 and effective as of October 13, 2020, by and between Cogent
Biosciences, Inc. (formerly known as Unum Therapeutics, Inc.), a Delaware
corporation (the “Company”) and John L. Green (the “Executive”)

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
dated as of July 6, 2020 (the “Employment Agreement”);

WHEREAS, the Company and the Executive wish to amend certain provisions of the
Employment Agreement; and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Employment Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Executive and the Company, the parties
agree as follows:

1. Section 2(a) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

(a) Base Salary. Beginning October 13, 2020, the Executive’s base salary shall
be $401,450. The Executive’s base salary may be redetermined annually by the
Board or the Compensation Committee of the Board (the “Compensation Committee”).
The base salary in effect at any given time is referred to herein as “Base
Salary.” The Base Salary shall be payable in a manner that is consistent with
the Company’s usual payroll practices for senior executives.

2. Section 2(b) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

(b) Incentive Compensation. During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time. The Executive’s initial target annual
incentive compensation shall be 40% of his Base Salary. The actual amount of the
Executive’s annual incentive compensation, if any, shall be determined in the
sole discretion of the Board or the Compensation Committee, subject to the terms
of any applicable incentive compensation plan that may be in effect from time to
time. Except as otherwise provided herein, as may be provided by the Board or
the Compensation Committee or as may otherwise be set forth in any applicable
incentive compensation plan, to earn or receive any annual incentive
compensation, the Executive must be employed by the Company on the day such
incentive compensation is paid.

3. All other provisions of the Employment Agreement, including without
limitation those set forth in Sections 7 and 10 of the Employment Agreement,
shall remain in full force and effect according to their respective terms, and
nothing contained herein shall be deemed a waiver of any right or abrogation of
any obligation otherwise existing under the Employment Agreement except to the
extent specifically provided for herein.

 

1



--------------------------------------------------------------------------------

4. The validity, interpretation, construction and performance of this Amendment,
and the Employment Agreement, as amended herein, shall be governed in accordance
with Sections 8 and 9 of the Employment Agreement.

5. This Amendment may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

COGENT BIOSCIENCES, INC. By:  

/s/ Erin Schellhammer

Name:   Erin Schellhammer Title:   Chief People Officer

 

EXECUTIVE

/s/ John L. Green

John L. Green Chief Financial Officer